DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Further regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitations "the outer race" and “the inner race” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations "the end face" and “the end” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites “a roller bearing” in line 2. However, claim 1 already required at least one roller bearing. Therefore it is unclear if claim 3 is referring to the at least one roller bearing recited in claim 1, or reciting an additional roller bearing.
Claim 4 recites the limitation "the spacer ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 4, the claim recites “a spacer ring (37)” and “the spacer ring (45)”. Parenthetical numerals cannot be relied on to distinguish between the different spacer rings. It is unclear which spacer ring is being referred to in each instance.
Claim 5 recites the limitations "the spacer ring", “its legs”, “the further seal”, and “its second leg”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 recites “a rotatably mounted connector part” in line 2. However, claim 1 already required a. connector part. Therefore it is unclear if claim 7 is referring to the connector part already recited in claim 1, or reciting an additional connector part.
Claim 8 recites the limitations "the press-fit ring" and “the further housing part” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites “rotatably mounted to that extent”. It is unclear what is meant by this limitation.
Claim 10 only refers to the design of the connection component. Therefore it is unclear if the limitations are physically required, or merely required as “part of the design”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (USP 2,701,146).
In regards to claim 1, as best understood by the examiner, Warren discloses a connection device, in particular for implementing a rotary connection for a connection component, with a housing (A) having a connection point for a fluid-conveying line, such as a pneumatic line, and a bearing arrangement (C), by means of which a shaft or axle-shaped 
In regards to claim 2, Warren further discloses the bearing arrangement next to the roller bearing has a slide bearing (81), which comprises the rotatable connector part at the inner peripheral side and the end face of which rests against a press-fit ring (see ring between “85” and “80”) of the housing, which ring supports the end (67) of the connector part while maintaining a radial and an axial spacing, and that the slide bearing is otherwise mounted in a spacer ring (85).
In regards to claim 3, Warren further discloses a roller bearing (C) in the form of a ball bearing is provided.
In regards to claim 4, Warren further discloses the spacer ring with the slide bearing is radially sealed towards the housing, in particular using an O-ring (see near “12” in fig. 1), and rests against a further seal in the axial direction, in particular in the form of a shaft seal (80), which encompasses the connecting part and which has a contact surface for a spacing ring (88) opposite from the spacer ring, which engages with the outer race of the ball bearing at the end face thereof (fig. 1 shows that the spacer ring 85 has a contact surface for spacing ring 88).
In regards to claim 5, Warren further discloses the spacing ring (85) is angular viewed in cross- section, that one of its legs abuts a shoulder of the housing (shown in fig. 1) and is in contact with a further seal (80) in the area of its second leg and has an axial distance to a radially protruding bearing shoulder (63) of the connector part opposite from the seal, with which shoulder the connector part rests against the inner race (60) of the roller bearing at the end face.
In regards to claim 6, Warren further discloses the housing is made of two parts and one housing part (A) has the bearing arrangement and the other housing part has the associated connection point and that the slide bearing of the press-fit ring at least partially rests against on the spacer ring in the area of the connection of the two housing parts (shown in fig. 1).
In regards to claim 7, Warren further discloses the connection point (31) of a rotatably mounted connector part, which is fixed in the housing by means of the bearing arrangement, protrudes from the housing in the axial direction, and that at the location of the penetration of the connector part, a ring opening (at “72”) is created between the housing and the connector part, which serves the penetration of parts of the connection component, the end faces of which rest against the inner race of the roller bearing and which can be firmly attached to the connector part.
In regards to claim 8, Warren further discloses a further sealing ring (72) is arranged between the press-fit ring and the further housing part, and also on the further housing in the area of the transition to the connection point for the fluid-conveying line.
In regards to claim 9, Warren discloses at least one connection device according to any claim 1 and a connection component (53, 32) coupled thereto, which is connected to the connection device in a fluid-conveying manner and movable relative to the connection device by means of the bearing arrangement and the connector part mounted rotatably to that extent, opposite the connection device.
In regards to claim 10, Warren further discloses the housing design of the associated connection component is designed linearly or angularly and has a quick coupling for supporting a further fluid-conveying line at its free end (shown in fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar connection arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/11/2021